DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 4/17/2020, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 5 are objected to because of the following informalities: the limitation “the sight housing” is also referred to as “the housing”.  The same limitation should be referred to using the same language to avoid confusion and clarify that these are referring to the same structure.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the limitation “the arm” is also referred to as “the elongated arm” in previous claims.  The same limitation should be referred to using the same language to avoid confusion and clarify that these are referring to the same structure.  Appropriate correction is required.
Claims 6-8 and 12 are objected to because of the following informalities: the limitation “the engagement surface” is also referred to as “the planar engagement surface”, “the vertical wall” is also referred to as “the substantially vertical wall”.  The same limitation should be referred to using the same language to avoid confusion and clarify that these are referring to the same structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the housing wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third slot" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the third part" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1
In line 6, “the distal end projecting forwardly of the distal end” appears to be a mistake as it is unclear how the distal end would project from the distal end.
Regarding Claim 13 and 15
These claims introduce “a third slot”, however claim 10 already introduces a third slot which appears to be different from the introduced third slot, however it should be labeled as something else to avoid confusion.
Claims 2-4, 6-8, 10, 12, 14, and 16 are therefore also rejected as they depend from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson US Pat. No. 4,884,347.
In Reference to Claim 10
Larson teaches:
An archery bow sight (10, Fig. 1-2) comprising: 
a mounting bracket including a proximal end and a distal end (mounting bracket 16 has two ends); 
a sight housing joined with the mounting bracket at the distal end (sight housing 25 adjustably positioned and secure near the distal end of the bracket 16 through vertical slot at 26 via fastener 27); and 
a sight pin mounted in the housing (sight pins 49 adjustably mounted in vertical slots in 43 away from first slot 26); 
wherein the proximal end defines a substantially vertical elongated first slot and substantially vertical elongated third slot disposed below the first slot (three pairs of vertically aligned slots 17), the first slot and third slot laying on a common vertical axis and configured to provide a first vertical adjustment of the archery bow sight relative to a riser of an archery bow (the bracket 16 is vertically adjustable by moving a fastener vertically through the pair of slots 17 and securing them to the bow riser, Fig. 1-3, Col. 3 lines 50-62).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LoRocco US Pub. No. 2012/0325194.
In Reference to Claim 19
LoRocco teaches:
An archery bow sight (10, Fig. 1-2) comprising: 
a sight housing (16) configured to join with a mounting bracket (12 via 14); 
a sight pin mounted in the housing (56); and 
a fastener including a head and a shaft (fasteners 32/44 have heads and shafts to secure the bracket, arm, and housing together), 
wherein the sight housing defines a substantially vertical wall and a curved wall extending away from the substantially vertical wall over the sight pin (vertical side wall 42/52 with a slot to accept fastener 44 through and a curved wall 60 forming a sight viewing area 62 surrounding the sight pins 56), 
wherein the vertical wall defines a vertical adjustment slot, wherein the vertical wall includes a shoulder that extends along the vertical adjustment slot and an edge that bounds the vertical adjustment slot (shoulder 42 extends along with the slot on face 52), 
wherein the shaft extends through the vertical adjustment slot adjacent the edge and is configured to threadably joined with an arm of the mounting bracket (shaft of fastener 44 extends through the slot to lock the sight relative the arm, Fig. 1-2, [0037]), 
wherein the head engages the sight housing to press the sight housing against the arm and fix the sight housing in a fixed vertical position relative to the arm (the head is tightened into aperture in arm 37 to engage the surface against the sight housing to lock the sight in place vertically, Fig. 1-2, [0037]), 
wherein the fastener is adjustable to an adjustment mode in which the vertical adjustment slot and sight housing are configured to move relative to the fastener and the arm to provide a vertical adjustment of the sight housing and the sight pin (the fastener 44 may be loosened to allow vertical adjustment of the entire sight, [0037]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over LoRocco US Pub. No. 2012/0325194 in view of Larson US Pat. No. 4,884,347 and Shepley, Jr. et al. US Pat. No. 6,968,837.
In Reference to Claim 1
LoRocco teaches:
An archery bow sight (10, Fig. 1-2) comprising: 
a mounting bracket including a proximal end and a distal end (riser mount bracket 12 having a proximal end near 20 and a distal end near 22), the proximal end defining a substantially vertical first slot and shaped so that a first fastener can be placed through the first slot to vertically set the mounting bracket relative to an archery bow riser (first fastener 18 is inserted through aperture 20 to secure the proximal end of the bracket to the riser), the distal end projecting forwardly of the distal end and configured to extend forwardly of the archery bow riser when the bow sight is mounted thereto (the distal end of the bracket 22 extends forward the proximal end to place the bow sight ahead of the riser as the riser is located at the fasteners 18 as is known in the art, [0035]); 
a windage adjuster mounted to the distal end, the windage adjuster including an elongated arm projecting laterally from the distal end, the elongated arm including a first end and a second end, the first end movable relative to the mounting bracket (windage adjustment member 14 movably and adjustably extends laterally from the distal end 22/24 of the bracket 12 and has left and right ends, Fig. 1-2, [0036]); 
a sight housing joined with the second end of the elongated arm, distal from the mounting bracket (sight housing 16 extends from the left/distal end of the arm 14 away from bracket 12), the sight housing defining a substantially vertical second slot extending at least 10 mm in length (housing 16 includes an elongate slot that appears to be significantly longer than 10mm (about .4 inches) that fastener 44 extends through to adjustably retain the housing to the ends 37/38 of the arm 14); and 
a sight pin mounted in the housing and distal from the substantially vertical second slot (sight pins 56 are adjustably mounted in the sight housing through vertical slots 48/50 at a position different (distal) than the first vertical slot, Fig. 1,2, [0038]), 
wherein the second end is movable relative to the substantially vertical second slot so that the housing and sight pin can be vertically adjusted up and down, moving simultaneously with one another, relative to the mounting bracket to provide a second vertical adjustment of the archery bow sight (the entire sight housing 16 including the pins 56 are vertically adjustable relative the arm 14 by adjustable movement of the fastener 44 and the slot in the housing the fastener extends through).  
LoRocco fails to teach:
A substantially vertical first slot extending at least 10 mm in length, wherein the first fastener can be placed through the first slot anywhere along the length to vertically set the mounting bracket relative to an archery bow riser and thereby provide a first vertical adjustment of the archery bow sight, the substantially vertical second slot extending at least 10 mm in length.
Further, Larson teaches:
An archery bow sight (10, Fig. 1-2) comprising: 
a mounting bracket including a proximal end and a distal end, the proximal end defining a substantially vertical first slot extending at least 10 mm in length and shaped so that a first fastener can be placed through the first slot anywhere along the length to vertically set the mounting bracket relative to an archery bow riser, and thereby provide a first vertical adjustment of the archery bow sight, the distal end projecting forwardly of the distal end and configured to extend forwardly of the archery bow riser when the bow sight is mounted thereto (mounting bracket 16 having a plurality of elongate vertical slots 17 to secure the bracket to a riser using fasteners adjustably positioned and extending through); 
a sight housing joined with the second end of the elongated arm, distal from the mounting bracket, the sight housing defining a substantially vertical second slot extending at least 10 mm in length (sight housing 25 adjustably positioned and secure near the distal end of the bracket 16 through vertical slot at 26 via fastener 27); and 
a sight pin mounted in the housing and distal from the substantially vertical second slot (sight pins 49 adjustably mounted in vertical slots in 43 away from first slot 26), 
wherein the second end is movable relative to the substantially vertical second slot so that the housing and sight pin can be vertically adjusted up and down, moving simultaneously with one another, relative to the mounting bracket to provide a second vertical adjustment of the archery bow sight (the sight and pins are together vertically adjustable both via first slots 17 and second slot 26).  
Further, Shepley teaches:
An adjustable bow sight mount and bow riser, wherein the connection between the bow sight mount and riser includes vertical slots (701/702) for receiving fasteners (705/714) movable along the entire length thereof (704/705) for vertical adjustment of the sight, wherein the vertical slots have a length of more than 10mm (about 1.33 inches or about 33mm, Fig. 7, Col. 5 lines 21-36).
It would have been obvious to one having ordinary skill in the art to have modified the invention of LoRocco to have formed the riser mounting apertures as elongated slots in order to allow the bracket and sight to be more adjustable vertically allowing it to fit more users and bows as taught by Larson (Col. 2 lines 11-27, Col. 3 lines 50-62).  Further, though Larson is silent to the exact length of the slots, the claimed length is not particularly long and it appears that the slots of Larson and LoRocco would meet the claimed limitations, however, it would have further been obvious to one having ordinary skill in the art to have formed the slots to have been at least 10mm in length in order to allow for the sight to be significantly vertically adjustable and slots of at least this length are commonly known and used in the art as taught by Shepley (Fig. 7, Col. 5 lines 21-37).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 2
LoRocco as modified by Larson and Shepley teaches:
The archery bow sight of claim 1 comprising: a second fastener extending through the second slot and joined with the second end, wherein the second fastener is adjustable to an adjustment mode in which the second slot and housing are configured to move relative to the second fastener and the second end to provide the second vertical adjustment (LoRocco: second fastener 44 extends through the end of the arm and the sight housing slot and is loosened to allow for adjustment of the sight housing relative the arm 14 and tightened to lock the sight housing in place relative the arm, Fig. 1-2, [0037]).  
In Reference to Claim 3
LoRocco as modified by Larson and Shepley teaches:
The archery bow sight of claim 2, wherein the second fastener is adjustable to a secured mode in which the fastener engages the housing and presses the housing against the second end of the elongate arm so that the second slot and housing are fixed relative to the second fastener and the second end (LoRocco: second fastener 44 extends through the sight housing slot and is loosened to allow for adjustment of the sight housing relative the arm 14 and tightened to lock the sight housing in place relative the arm, Fig. 1-2, [0037]).
In Reference to Claim 4
LoRocco as modified by Larson and Shepley teaches:
The archery bow sight of claim 3, wherein the sight housing defines a third slot, distal from the second slot but parallel to the second slot, wherein the sight pin is selectively slidable within the third slot to provide a third vertical adjustment to the sight pin (LoRocco: sight pins 56/58 are adjustably mounted in separate slots in the sight housing, using third vertical slots 48/50 (parallel to each other slot) for vertical adjustment of the pins, Fig. 1,2, [0038]).  
In Reference to Claim 5
LoRocco as modified by Larson and Shepley teaches:
The archery bow sight of claim 1, wherein second slot defined by the housing wall is bounded by a shoulder, wherein the second end of the arm abuts the shoulder and is prevented from rotating relative to the housing via the abutment against the shoulder (LoRocco: the sight housing abuts a shoulder 40 via shaped portion 42 which prevents rotation of the sight housing relative the arm 14, Fig. 1-2, [0037]).  
In Reference to Claim 6
LoRocco as modified by Larson and Shepley teaches:
The archery bow sight of claim 1, wherein the sight housing defines a substantially vertical wall (LoRocco: the right side of the housing forms a substantially vertical wall near 42, [0037]), wherein the second slot is defined by the substantially vertical wall (LoRocco: the second slot is defined through the wall 42, Fig. 1-2, [0037]), wherein the second end defines a substantially planar engagement surface (LoRocco: arm 14 has a substantially planar engagement surface (center surface of 40) which abuts the planar wall of 42), wherein the engagement surface engages the vertical wall (LoRocco: Fig. 1-2, [0037).  
In Reference to Claim 7
LoRocco as modified by Larson and Shepley teaches:
The archery sight of claim 6, wherein the vertical wall includes a shoulder that extends along the second slot, wherein the engagement surface engages the shoulder (LoRocco: the vertical wall 42 has a shoulder along the second slot in the sight housing, Fig. 1-2, [0037]).  
In Reference to Claim 8
LoRocco as modified by Larson and Shepley teaches:
The archery sight of claim 7, wherein a second fastener includes a head and a shaft, wherein the shaft extends through the second slot and is threadably joined with the second end, wherein the head engages the vertical wall opposite the engagement surface (LoRocco: bolt 44 has a head that engages the vertical wall as the shaft extends through the slot in the wall 42 on the side of the wall away from the engagement bottom surface of 40, Fig. 1-2, [0037]).  
Further, it would have been obvious to have modified the exact location of the fastener relative the shoulder and engagement surfaces as the placement of the exact placement of these features may be moved around while still fastening the arm to the sight housing and preventing rotation and further as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 9
LoRocco as modified by Larson and Shepley teaches:
The archery bow sight of claim 1, wherein the proximal end defines a substantially vertical second slot extending at least 10 mm in length and shaped so that a third fastener can be placed through the third slot anywhere along the length to vertically set the mounting bracket relative to the archery bow riser, wherein the third slot is located below the first slot, wherein the first slot is parallel to the third slot (Larson: mounting plate 16 includes multiple slots of the same size, two of which (ex. a first and third being the right most pair) are arranged in parallel one above another, Fig. 1-2.  Shepley also shows the mounting pair of slots being vertically arranged, Fig. 7).  
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 10 above and further in view of LoRocco US Pub. No. 2012/0325194 and Shepley, Jr. et al. US Pat. No. 6,968,837.
In Reference to Claim 11
Larson teaches:
The archery bow of claim 10, 
wherein the sight housing defines a substantially vertical second slot extending at least 10 mm in length (sight housing 25 adjustably positioned and secure near the distal end of the bracket 16 through vertical slot at 26 via fastener 27), 
wherein the mounting bracket is joined with an arm that is movable relative to the substantially vertical second slot so that the sight housing and sight pin can be vertically adjusted up and down, moving simultaneously with one another, relative to the mounting bracket, to provide a second vertical adjustment of the archery bow sight (the sight and pins are together vertically adjustable both via first slots 17 as well as by second slot 26), 
wherein the substantially vertical first slot extends at least 10 mm in length and is shaped so that a first fastener can be placed through the first slot anywhere along the length to vertically set the mounting bracket relative to an archery bow riser (fasteners are movable along the entire length of each of the vertically aligned slots 17 (which appear to be more than 10mm (about .4 inches) and shaped to secure the bracket to the riser, Fig. 1-3, Col. 3 lines 50-62), 
wherein the substantially vertical third slot extends at least 10 mm in length and shaped so that another fastener can be placed through the third slot anywhere along the length of the third slot to vertically set the mounting bracket relative to the archery bow riser (fasteners are movable along the entire length of each of the vertically aligned slots 17 (which appear to be more than 10mm (about .4 inches) and shaped to secure the bracket to the riser, Fig. 1-3, Col. 3 lines 50-62), 
wherein a central portion of the mounting bracket extends forward of the first and third slots (the mounting bracket second end extends forward from slots 17 including a second distal mounting section 73/20, Fig. 1-2), 
wherein the portion does not extend beyond an uppermost part of the first slot and a lowermost part of the third part (a selected portion of the mounting bracket between the slots would not extend above or below the first and third slots, Fig. 1-2).  
Larson fails to teach:
Wherein the mounting bracket is joined with an arm that is movable relative to the substantially vertical second slot and the slots being specifically at least 10mm in length.
LoRocco teaches:
An archery bow sight (10, Fig. 1-2) comprising: 
a mounting bracket including a proximal end and a distal end (riser mount bracket 12 having a proximal end near 20 and a distal end near 22), the proximal end defining a substantially vertical first slot and shaped so that a first fastener can be placed through the first slot to vertically set the mounting bracket relative to an archery bow riser (first fastener 18 is inserted through aperture 20 to secure the proximal end of the bracket to the riser), the distal end projecting forwardly of the distal end and configured to extend forwardly of the archery bow riser when the bow sight is mounted thereto (the distal end of the bracket 22 extends forward the proximal end to place the bow sight ahead of the riser as the riser is located at the fasteners 18 as is known in the art, [0035]); 
a windage adjuster mounted to the distal end, the windage adjuster including an elongated arm projecting laterally from the distal end, the elongated arm including a first end and a second end, the first end movable relative to the mounting bracket (windage adjustment member 14 movably and adjustably extends laterally from the distal end 22/24 of the bracket 12 and has left and right ends, Fig. 1-2, [0036]); 
a sight housing joined with the second end of the elongated arm, distal from the mounting bracket (sight housing 16 extends from the left/distal end of the arm 14 away from bracket 12), the sight housing defining a substantially vertical second slot extending at least 10 mm in length (housing 16 includes an elongate slot that appears to be significantly longer than 10mm (about .4 inches) that fastener 44 extends through to adjustably retain the housing to the ends 37/38 of the arm 14); and 
a sight pin mounted in the housing and distal from the substantially vertical second slot (sight pins 56 are adjustably mounted in the sight housing through vertical slots 48/50 at a position different (distal) than the first vertical slot, Fig. 1,2, [0038]), 
wherein the second end is movable relative to the substantially vertical second slot so that the housing and sight pin can be vertically adjusted up and down, moving simultaneously with one another, relative to the mounting bracket to provide a second vertical adjustment of the archery bow sight (the entire sight housing 16 including the pins 56 are vertically adjustable relative the arm 14 by adjustable movement of the fastener 44 and the slot in the housing the fastener extends through).  
Further, Shepley teaches:
An adjustable bow sight mount and bow riser, wherein the connection between the bow sight mount and riser includes vertical slots (701/702) for receiving fasteners (705/714) movable along the entire length thereof (704/705) for vertical adjustment of the sight, wherein the vertical slots have a length of more than 10mm (about 1.33 inches or about 33mm, Fig. 7, Col. 5 lines 21-36).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Larson to have formed the mount with a second lateral elongate arm and detailed sight in order to improve the sighting abilities and in order to allow the sight to be further adjustable in the horizontal direction and make it easier to fit on different sizes and designs of bows as taught by LoRocco ([0035]-[0037]).  Further, though Larson is silent to the exact length of the slots, the claimed length is not particularly long and it appears that the slots of Larson and LoRocco would meet the claimed limitations, however, it would have further been obvious to one having ordinary skill in the art to have formed the slots to have been at least 10mm in length in order to allow for the sight to be significantly vertically adjustable and slots of at least this length are commonly known and used in the art as taught by Shepley (Fig. 7, Col. 5 lines 21-37).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 12
Larson as modified by LoRocco and Shepley teaches:
The archery bow of claim 11, wherein the sight housing defines a substantially vertical wall (LoRocco: the right side of the housing forms a substantially vertical wall near 42, [0037]), wherein the second slot is defined by the substantially vertical wall (LoRocco: the second slot is defined through the wall 42, Fig. 1-2, [0037]), wherein the arm defines a substantially planar engagement surface (LoRocco: arm 14 has a substantially planar engagement surface (center surface of 40) which abuts the planar wall of 42), wherein the engagement surface engages the vertical wall (LoRocco: Fig. 1-2, [0037), wherein the engagement surface engages the vertical wall, wherein the vertical wall includes a shoulder that extends along the second slot, wherein the engagement surface engages the shoulder (LoRocco: the vertical wall 42 has a shoulder along the second slot in the sight housing, Fig. 1-2, [0037]).  
In Reference to Claim 13
Larson as modified by LoRocco and Shepley teaches:
The archery sight of claim 10 comprising: an arm extending between the mounting bracket and the sight housing (LoRocco: arm 14 extends between the bracket and sight); and a second fastener that includes a head and a shaft (LoRocco: 44), wherein the arm includes an engagement surface selectively, slidably mounted in a recess that extends adjacent a substantially vertical second slot defined by the sight housing (LoRocco: shoulder 42 has indented/recessed portions that matching arm engagement section 40 engages adjacent the slot in the sight, [0037]), wherein the shaft extends through the second slot and is threadably joined with the arm, wherein the head engages the sight housing to press the sight housing against the engagement surface and fix the sight housing in a fixed vertical position relative to the arm (LoRocco: bolt 44 has a head that engages the vertical wall as the shaft extends through the slot in the wall 42 on the side of the wall away from the engagement bottom surface of 40 to lock and , Fig. 1-2, [0037]).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Larson to have formed the mount with a second lateral elongate arm and detailed sight in order to improve the sighting abilities and in order to allow the sight to be further adjustable in the horizontal direction and make it easier to fit on different sizes and designs of bows as taught by LoRocco ([0035]-[0037]).  Further, it would have been obvious to have modified the exact location of the fastener relative the shoulder and engagement surfaces as the placement of the exact placement of these features may be moved around while still fastening the arm to the sight housing and preventing rotation and further as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 14
Larson as modified by LoRocco and Shepley teaches:
The archery bow sight of claim 13, wherein the sight housing defines a third slot, distal from the second slot but parallel to the second slot, wherein the sight pin is selectively slidable within the third slot to provide a vertical adjustment to the sight pin (LoRocco: sight pins 56/58 are adjustably mounted in separate slots in the sight housing, using third vertical slots 48/50 (parallel to each other slot) for vertical adjustment of the pins, Fig. 1,2, [0038]).  
In Reference to Claim 15
Larson as modified by LoRocco and Shepley teaches:
The archery bow sight of claim 10 comprising: an arm extending between the mounting bracket and the sight housing (LoRocco: arm 14 extends between the bracket and sight); wherein sight housing defines a second slot bounded by a shoulder (LoRocco: shoulder 42 has indented/recessed portions that matching arm engagement section 40 engages adjacent the slot in the sight, [0037]), wherein a second end of the arm abuts the shoulder so the sight housing is prevented from rotating relative to the arm via the abutment against the shoulder (LoRocco: the sight housing abuts a shoulder 40 via shaped portion 42 which prevents rotation of the sight housing relative the arm 14, Fig. 1-2, [0037]).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Larson to have formed the mount with a second lateral elongate arm and detailed sight in order to improve the sighting abilities and in order to allow the sight to be further adjustable in the horizontal direction and make it easier to fit on different sizes and designs of bows as taught by LoRocco ([0035]-[0037]).  Further, it would have been obvious to have modified the exact location of the fastener relative the shoulder and engagement surfaces as the placement of the exact placement of these features may be moved around while still fastening the arm to the sight housing and preventing rotation and further as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 16
Larson as modified by LoRocco and Shepley teaches:
The archery bow sight of claim 15, wherein the sight housing defines a third slot, distal from the second slot but parallel to the second slot, wherein the sight pin is selectively slidable within the third slot to provide a vertical adjustment to the sight pin (LoRocco: sight pins 56/58 are adjustably mounted in separate slots in the sight housing, using third vertical slots 48/50 (parallel to each other slot) for vertical adjustment of the pins, Fig. 1,2, [0038])
In Reference to Claim 17
Larson as modified by LoRocco and Shepley teaches:
The archery bow sight of claim 10 comprising: a windage adjuster including an arm joined with the distal end of the mounting bracket (LoRocco: windage adjustment member 14 movably and adjustably extends laterally from the distal end 22/24 of the bracket 12 and has left and right ends, Fig. 1-2, [0036]), wherein the arm extends to the sight housing (LoRocco: sight housing 16 extends from the left/distal end of the arm 14 away from bracket 12), wherein the sight housing defines a second slot (LoRocco: housing 16 includes an elongate slot that appears to be significantly longer than 10mm (about .4 inches) that fastener 44 extends through to adjustably retain the housing to the ends 37/38 of the arm 14), wherein a second fastener extends through the second slot and into the arm, wherein the second fastener is configured to set the vertical position of the sight housing relative to the arm and the mounting bracket, (LoRocco: fastener 44 extends through distal arm portions 37/38 and through the sight housing slot at 42 to lock the vertical position of the sight on the arm, Fig. 1,2, [0038]), wherein the second fastener is distal from the sight pin (LoRocco: sight pins 56 are adjustably mounted in the sight housing through vertical slots 48/50 at a position different (distal) than the first vertical slot and fastener 44, Fig. 1,2, [0038]).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Larson to have formed the mount with a second lateral elongate arm and detailed sight in order to improve the sighting abilities and in order to allow the sight to be further adjustable in the horizontal direction and make it easier to fit on different sizes and designs of bows as taught by LoRocco ([0035]-[0037]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LoRocco as applied to claim 10 above and further in view of Hamm et al. US Pat. No. 10,190,851.
In Reference to Claim 18
Larson teaches:
The archery bow sight of claim 10 as rejected above. 
Larson fails to teach:
A windage extension arm a windage adjuster disposed between the mounting bracket and the sight housing, wherein the arm includes a threaded portion that extends through a dial ring of the windage adjuster, wherein the dial ring is configured to be rotated by a user to thereby move the sight ring laterally away from the mounting bracket.  
Further, Hamm teaches:
An archery bow sight (10, Fig. 1-8) comprising: a sight housing (20), a mounting bracket attached to a bow riser (12), and a windage extension arm a windage adjuster disposed between the mounting bracket and the sight housing (90), wherein the arm includes a threaded portion that extends through a dial ring of the windage adjuster (threaded gear 86 attached to dial ring/knob 104 to latearlly adjust the sight housing), wherein the dial ring is configured to be rotated by a user to thereby move the sight ring laterally away from the mounting bracket (Fig. 1-8, Col. 4 lines 8-24, 36-63).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Larson to have formed sight mount with a windage extension bar and rotatable dial in order to allow the sight housing to have been more easily and precisely adjusted in the horizontal direction as taught by Hamm (Col. 1 lines 42-43, abstract).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LoRocco as applied to claim 19 above and further in view of Larson US Pat. No. 4,884,347.
In Reference to Claim 20
LoRocco teaches:
The archery bow sight of claim 19, comprising: a mounting bracket having a proximal end that defines a first slot and a slot disposed below and parallel to the first slot, the first slot and third slot aligned along a common vertical axis and configured to secure the mounting bracket to a bow riser (first and second fasteners 18 is inserted through vertically aligned apertures 20 to secure the proximal end of the bracket to the riser, Fig. 1-2).
LoRocco fails to teach:
The first and third slots being substantially vertically elongated to provide another vertical adjustment of the sight housing and sight pin.  
Further, Larson teaches:
An archery bow sight (10, Fig. 1-2) comprising: 
a mounting bracket including a proximal end and a distal end, the proximal end defining a substantially vertical first slot and a third vertical slot along a common vertical axis receiving respective fasteners through each slot anywhere along the length to vertically set the mounting bracket relative to an archery bow riser, and thereby provide a first vertical adjustment of the archery bow sight (mounting bracket 16 having a plurality of elongate vertical slots 17 to secure the bracket to a riser using fasteners adjustably positioned and extending through); 
a sight housing joined with the second end of the elongated arm, distal from the mounting bracket, the sight housing defining a substantially vertical second slot extending at least (sight housing 25 adjustably positioned and secure near the distal end of the bracket 16 through vertical slot at 26 via fastener 27); and 
a sight pin mounted in the housing and distal from the substantially vertical second slot (sight pins 49 adjustably mounted in vertical slots in 43 away from first slot 26), 
wherein the second end is movable relative to the substantially vertical second slot so that the housing and sight pin can be vertically adjusted up and down, moving simultaneously with one another, relative to the mounting bracket to provide a second vertical adjustment of the archery bow sight (the sight and pins are together vertically adjustable both via first slots 17 and second slot 26).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of LoRocco to have formed the riser mounting apertures as elongated slots in order to allow the bracket and sight to be more adjustable vertically allowing it to fit more users and bows as taught by Larson (Col. 2 lines 11-27, Col. 3 lines 50-62).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Topel (4,136,462), Smith (4,263,718), Tentler (4,462,163), Colvin (4,689,887), Scantlen (5,507,272) teach similar sight mounts having elongated vertical slots and Pulkrabek (8,689,454), Wasilewski (8,640,349), Scaniffe (7,997,261), Zykan (6,073,352), Afshari (6,000,141), Seales (5,131,153), and Kudlacek (4,535,747) teach similar sight mounts.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711